t c memo united_states tax_court glory allen petitioner v commissioner of internal revenue respondent docket no filed date glory allen pro_se mark j miller for respondent memorandum findings_of_fact and opinion swift judge respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax including tax on self- employment income and a penalty as follows deficiency penalty under sec_6662 dollar_figure dollar_figure the issues for decision are whether dollar_figure petitioner received in from an american indian_tribe constitutes taxable_income to petitioner whether dollar_figure of the dollar_figure petitioner received constitutes self-employment_income on which petitioner is liable for federal self-employment_tax and whether petitioner is liable for the sec_6662 accuracy-related_penalty for substantial_understatement of income and self-employment_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact under rule f some of the facts have been deemed stipulated and are so found at the time the petition was filed petitioner was a resident of lac du flambeau wisconsin on date respondent filed a rule f motion with regard to proposed stipulated facts on date the court issued an order granting respondent’s rule f motion and directing petitioner to file a response to the motion by date petitioner failed to respond to respondent’s rule f motion and on date the court made absolute its date order and the facts set forth in the proposed stipulation of facts were deemed stipulated and the exhibits were admitted for purposes of trial and opinion herein petitioner is an enrolled member of a chippewa indian_tribe located in wisconsin called the lac du flambeau band of lake superior chippewa indians a federally recognized american indian_tribe the leadership of the tribe consists of an elected tribal council during petitioner worked for the tribe in two capacities first petitioner worked as an elected member of the tribal council which council enacts ordinances relating to activities of the tribe second petitioner worked as a secretary or executive assistant to the tribal president in which capacity petitioner handled correspondence relating to the tribe during petitioner received dollar_figure for her work as a member of the tribal council and dollar_figure for her work as secretary or executive assistant to the tribal president on her filed federal_income_tax returns for years prior to petitioner apparently reported amounts she received from the tribe as income during the tribe did not withhold any income or employment_taxes from the dollar_figure and the dollar_figure the tribe paid petitioner on two separate forms 1099-misc miscellaneous income for issued by the tribe to petitioner and reported to respondent the dollar_figure relating to petitioner’s work as a member of the tribal council was reflected as other income and the dollar_figure relating to petitioner’s work as secretary or executive assistant to the tribal president was reflected as nonemployee compensation petitioner electronically and timely filed with respondent her individual federal_income_tax return on which petitioner reflected zero tax_liability thereon petitioner did not include as income the dollar_figure she received from the tribe on date respondent mailed to petitioner a notice_of_deficiency with regard to petitioner’ sec_2001 tax_liability in which respondent determined that the entire dollar_figure petitioner received in from the tribe constituted taxable_income that the dollar_figure petitioner received from the tribe for her work as secretary or executive assistant constituted self- employment income on which petitioner was liable for self- employment_tax and that petitioner was liable for the sec_6662 accuracy-related_penalty with respect to the income and self-employment_tax underpayments relating to the dollar_figure not reported as income and the dollar_figure not reported as self- employment income opinion sec_61 defines gross_income as all income from whatever source derived including compensation_for services the supreme court in 351_us_1 has stated that to be valid exemptions to tax laws should be clearly expressed on the theory that the tribe qualifies as a sovereign government and that petitioner has the status of a public official of such government petitioner argues that the entire dollar_figure she received from the tribe in should not be subject_to federal_income_tax according to petitioner her performance for the tribe of essential government functions precludes the taxability of the income she received from the tribe because no explicit statutory exemption exists with regard thereto respondent contends that the entire dollar_figure petitioner received from the tribe constituted taxable_income to petitioner respondent relies on squire v capoeman supra pincite in which the supreme court stated that american indians are citizens and in ordinary affairs of life not governed by treaties or remedial legislation they are subject_to the payment of income taxes as are other citizens in that case the taxpayers were american indians and the beneficial owners of lands allotted to them and held in trust by the federal government under the general allotment act of ch 24_stat_388 currently codified pincite u s c sec_331 and because of an explicit exemption in the general allotment act of the supreme court held that the taxpayers were not taxable on income received as the result of the sale of timber located on the trust lands in 83_tc_561 affd sub nom 792_f2d_849 9th cir because no explicit exemption existed under the general allotment act of for income from operating a retail store income from a smoke shop located on an indian_reservation was held to constitute taxable_income and the wages paid to the employee of the smoke shop were held to constitute taxable_income to the employee in 71_tc_980 affd 617_f2d_507 8th cir salary paid to a tribal official was held to be taxable because no explicit statutory exemption with regard thereto existed petitioner has not cited any treaty or any legislation and we have found none that sets forth an explicit exemption from federal income taxes for the type of income petitioner received for her work as a member of the tribal council or for her work as secretary or executive assistant to the tribal president we conclude that the entire dollar_figure petitioner received in from the tribe constitutes taxable_income to petitioner and is subject_to federal_income_tax apparently under the authority of revrul_59_354 1959_2_cb_24 and priv ltr rul date respondent treated the dollar_figure in compensation that petitioner received for her work as an elected official of the tribal council as exempt from employment_taxes for both wage withholding and self-employment_tax purposes respondent however concluded that petitioner’s work as secretary or executive assistant to the tribal president did not qualify as work by an elected official of the tribe that petitioner in that capacity was acting as an independent_contractor and that petitioner was subject_to self- employment_tax on the dollar_figure she received with regard thereto under sec_1401 individuals are liable for tax on self- employment income self-employment_income is defined as gross_income derived by an individual from any trade_or_business carried on by such individual sec_1402 in general an individual’s performance of services as an employee does not give rise to self-employment_income sec_1402 117_tc_308 the presumption of correctness under rule a generally applies to respondent’s classification of a taxpayer’s employment status for federal tax purposes and the burden is on the taxpayer to prove otherwise 77_f3d_236 8th cir feivor v commissioner tcmemo_1995_107 because petitioner submitted no credible_evidence with regard to her employment status the burden_of_proof on this fact continued the tribe treated petitioner as an independent_contractor with regard to the dollar_figure petitioner received for her work as secretary or executive assistant to the tribal president did not withhold any employment_taxes thereon and issued to petitioner a form 1099-misc with regard thereto beyond those facts petitioner does not provide us with any evidence as to the details of her work as secretary or executive assistant to the tribal president that would bear upon her status as an employee or independent_contractor with regard thereto see sec_31_3121_d_-1 sec_31_3306_i_-1 employment_tax regs petitioner has failed to demonstrate that she was an employee and not an independent_contractor with regard to her work as secretary or executive assistant to the tribal president the dollar_figure that petitioner received in for her work as secretary or executive assistant to the tribal president is to be treated as self-employment_income subject_to federal self- employment_tax under sec_1401 see also doxtator v commissioner tcmemo_2005_113 for an explanation as to why the public_office exception of sec_1402 apparently would not qualify petitioner for exemption from self-employment_tax with regard to her work as secretary or executive assistant to the tribal president continued issue does not shift to respondent under sec_7491 under sec_6662 among other things a 20-percent accuracy-related_penalty is to be added to the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax a substantial_understatement_of_income_tax and of self- employment_tax is defined as an understatement constituting the greater of percent of the tax required to be shown on a federal_income_tax return or dollar_figure sec_6662 an understatement may be reduced by that portion of the understatement which is attributable to substantial_authority for the claimed tax treatment of the item adequate_disclosure combined with a reasonable basis for the claimed tax treatment of the item or reasonable_cause and good_faith with regard to the unpaid tax sec_6662 sec_6664 under sec_7491 respondent has the burden of production with respect to a sec_6662 accuracy-related_penalty once respondent meets that burden of production however the taxpayer continues to have the burden_of_proof with regard to whether respondent’s determination of the penalty is correct rule a 116_tc_438 by establishing the taxability of the dollar_figure petitioner received from the tribe in and as to the self-employment_tax due on the dollar_figure that petitioner received for her work as secretary or executive assistant to the tribal president respondent has met his sec_7491 burden of production with respect to the accuracy-related_penalty at issue herein petitioner has not cited any legal authority that would constitute substantial_authority for her understatement of income including self-employment_income petitioner did not disclose on her individual federal_income_tax return the dollar_figure she in received from the tribe and petitioner has not established reasonable_cause for her failure to pay income taxes on the dollar_figure she received from the tribe and self-employment taxes on the dollar_figure she received for her work as secretary or executive assistant to the tribal president petitioner is liable for the sec_6662 accuracy- related penalty decision will be entered for respondent
